Motion for leave to appeal as a poor person, will be treated as a motion to dispense with printing. Motion granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy. The appellant’s time to perfect the appeal is enlarged to the January 1961 Term. Motion for assignment of counsel granted. Leonard H. Kaplan, Esq., 44 Court Street, Brooklyn 1, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.